10/18/2022



                                                                                            Case Number: DA 22-0546




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          DA 22-0546

LORI OWENS BURLEY, individually,
and DANNI JO
BURLEY, individually, and DAN
BURLEY,

             Plaintiffs and Appellants,

      v.                                               ORDER OF MEDIATOR APPOINTMENT

JIM JOHNSON, agent for State Farm
Insurance, and STATE
FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

             Defendants and Appellees.

         This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
         IT IS ORDERED THAT Matthew B. Hayhurst, whose name appears next on the
list of attorneys desiring appointment as mediators for Money Judgments appeals which
is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
         IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
         A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
         DATED this October 18, 2022.




                                                          r.-6mxaq
                                            Bowen Greenwood, Clerk of the Supreme Court
c:    James P. O'Brien, Michael Hawkins O'Brien, Donald Craig St. Peter, Logan Alan
Nutzman, Bradley J. Luck, Luc Lemoine Brodhead, Matthew B. Hayhurst